department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division gil number release date legend org organization xx date address address org address date date person to contact badge number contact telephone number contact address last date for filing petition june 20xx certified mail and return reciept dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the recognition of your exemption under internal_revenue_code sec_501 is revoked beginning june 19xx for the following reason s you have not been operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you have not demonstrated that you engage primarily in activities which accomplish one or more exempt purposes specified in sec_501 and as required by sec_1_501_c_3_-1 your net assets also inure to the benefit of private individuals you have not demonstrated that you operated as required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible effective january 20xx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety- first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the pefson whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code as a result of this revocation of tax-exempt status your organization is required to file form_1120 annually with the appropriate campus identified in the instructions this letter is a final revocation letter and should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha ramirez director eo examinations enclosures publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state schedule no or exhibit year period ended 20xx 20xx primary issue whether the sec_501 tax exempt status of org should be revoked because it is not operated exclusively for tax exempt purposes facts org the organization was created with articles of incorporation articles on june 19xx by founder the founder founder is the only person listed as a director in the articles the articles state the organization is organized as a non-profit corporation within the meaning of sec_501 of the internal_revenue_code and will carry on any lawful activity permitted for a non-profit corporation section dollar_figure of the articles provides that no part of the net_earnings will inure to the benefit of or be distributed to the members trustees officers or other private persons the articles do not specify a supported_organization the articles provide that the organization will distribute its income each year following the rules of sec_4942 and that it will not engage in any act of self-dealing as defined in sec_4941 of the internal_revenue_code the organization’s form_1023 application_for exemption application was filed with the internal_revenue_service on january 20xx according to the application no donations had been received by the organization and there were no assets the application was signed by founder based on the representations in the application see below on april 20xx the organization was recognized as an exempt_organization described in sec_501 of the internal_revenue_code and it was classified as a supporting_organization described in sec_509 effective june 19xx the application provides that the organization has been established solely to support the activities of co-1 co-1 is a nonprofit corporation headquartered in xyz the application states the supported_organization must approve all resolutions of the board_of directors of the organization including investment decisions the by-laws provide that all actions of the board_of directors will be subject_to the written approval of co-1 or its designated representative or representatives the by-laws further state that it is intended that control of the organization be vested in co-1 the articles provide that upon dissolution the remaining assets of the organization will be disposed of to an organization or organizations that are organized and operated exclusively for charitable educational religious or scientific purposes that qualify for exempt status under sec_501 of the internal_revenue_code the board_of directors shall determine who will receive the assets the articles listed only one director of the organization at the time of filing the application lists two directors founder and his wife founder the by-laws provide there will be at least five directors and the appointment of directors will be approved by co-1 during the application process the organization was asked for additional board members it provided four additional names as board members the organization has no documentation that co-1 approved the directors according to the response to our questionnaire of september 20xx the organization only has two directors founder and founder the forms for 20xx-20xx list only founder directors founder and form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of ‘taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx 20xx org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state minutes of the meetings of the board_of directors for the years 20xx 20xx and 20xx were requested but none have been provided on january 20xx the founder transferred his certificate of ownership in co-2 co-2 to the organization the certificate was for a thirty-three and a third percent ownership in the co-2 on january 20xx the organization sold its one-third ownership in the co-2 to the other two owners for dollar_figure on january 20xx the organization loaned to founder the promissory note which is dated january 20xx ' shows it is a demand note with interest the note has no provisions for interest payments until the note is repaid the form_990 for year ending december 20xx states there was no collateral for the note the form_990 indicates the loan was made for purpose of receiving investment_income the following chart shows the total income assets at the end of the year and the grants paid out by the organization for the years 20xx - 20xx these amounts were taken from the organization’s forms return of organization exempt from tax 20xx 20xx 20xx 20xx 20xx 20xx total revenue contributions interest rents sales of assets asset - cash investments loans to officers grants paid out the income received in the year 20xx included a cash contribution of dollar_figure rental income of dollar_figure and the value of the one-third interest in the co-2 dollar_figure the grant paid out in 20xx was made to the income shown in 20xx and 20xx was from rents the investment is the one-third interest in the co-2 the increase to the investments each year was the rental income according to responses to the service’s questionnaire founder deducted the following amounts as charitable_contribution deductions on his personal returns dollar_figure in 19xx dollar_figure in 20xx and dollar_figure in 20xx kk kk k ok 'the forms for 20xx-20xx state the note is dated may 20xx form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state schedule no or exhibit year period ended 20xx 20xx law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx legend org organization name founder co-1 company xyz state xx date founder founder founder schedule no or exhibit year period ended 20xx 20xx greg r vinikoor v commissioner tcmemo_1998_152 examines whether there is a valid loan and opines that it depends on whether a transfer was made with a real expectation of repayment and an intention to enforce the debt which depends on all the facts and circumstances patrick v commissioner tcmemo_1998_30 also set down criteria to determine if a loan existed 31_tc_1217 88_tc_604 sec_601_201 of the regulations provides that an organization may be revoked retroactively if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented or it engaged in a prohibitive transaction of the type described in sec_601 n vii the types of prohibited_transactions referred to are those that divert corpus or income from the organization’s exempt_purpose government’s position the sec_501 tax exempt status of the org the organization should be revoked because the assets of the organization inured to the benefit of the founder founder and it is not operated exclusively for tax exempt purposes an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the internal_revenue_code whether an organization has satisfied the operational_test is a question of fact sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes the requirement that an organization operate exclusively for charitable purposes is further amplified in sec_1_501_c_3_-1 of the regulations this section provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in the case of 326_us_279 the court concluded that the presence of a single nonexempt purpose if substantial in nature would preclude exemption regardless of the number or importance of statutorily exempt purposes the organization received contributions in 20xx the rental income shown in other years was not received in cash the amount was added to the value of the investment in the co-2 the facts show that the organization is not operated exclusively for a tax exempt charitable purpose rather the founder has operated the organization for his own personal benefit the terms of the form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org 20xx legend org organization name founder co-1 xx date company founder founder xyz state founder schedule no or exhibit year period ended 20xx 20xx promissory note ie the lack of interest payments being required or received on the loan the timing of the sale of the organization’s only asset and the disbursement of the monies to founder purportedly as a loan and the lack of collateral show the organization is being operated for the benefit of the founder in 20xx the organization received cash and a one-third interest in a co-2 that is the only year it made a grant and the grant was not to co-1 it did not receive rental income from its interest in the co-2 the rents were added to the value of the co-2 on january 20xx the organization sold its one-third interest in the co-2 and disbursed the proceeds the next day to the founder there is a promissory note but it is a demand note with no requirements of periodic interest payments no interest has been received the founder has control of the assets because he and his wife are the only board members they are the ones who would have to demand payment of the note the terms of the note show the organization let the founder set up the terms for his own benefit and not for the benefit of the organization in greg r vinikoor v commissioner tcmemo_1998_152 the court used nine factors to determine if a loan existed there was a promissory note or other evidence_of_indebtedness interest was charged there was security or collateral there was a fixed maturity_date a demand for repayment was made an actual repayment was made the transferee had the ability to repay any records maintained by the transferor and or transferee reflected the transaction as a loan and the manner in which the transaction was reported for federal tax purposes is consistent with a loan in patrick vy commissioner tcmemo_1998_30 the following criteria was used to determine if a loan existed the existence or nonexistence of a debt_instrument provisions for security_interest payments and a fixed repayment date whether the parties’ records if any reflect the transaction as a loan the source of repayment and ability to repay the relationship of the parties whether any repayments have been made whether a demand for repayment has been made and failure to pay on the due_date or to seek a postponement for a payment to constitute a loan when the payments are received the recipient must intend to repay the amounts and the transferor must intend to enforce payment 88_tc_604 aff'd without published opinion 855_f2d_855 cir 55_tc_85 in this case there is a promissory note between founder and the organization there is no indication that founder intends to pay the note or that the organization expects to receive payment the note contains no set dates for interest payments or a fixed maturity_date there is no collateral the only officers and directors of the organization are founder and his wife therefore they make the decisions of the organization and would have to demand repayment of the loan they would have to enforce the terms of the note against founder the documents provided by the organization state that founder had experienced financial reversals in 20xx and 20xx and does not have the ability to repay the money based on all of these factors the amount transferred to founder is not a loan form 886-a crev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended 20xx 20xx explanation of items org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use see 165_f3d_1173 cir by transferring its assets to founder the organization breached the dedication requirement and its net_earnings have inured to the benefit of founder although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders 505_f2d_1068 cir the organization has operated since inception primarily for the benefit of its founder the organization which is controlled by the founder is operated to enable the founder to engage in financial activities which are beneficial to him but detrimental to the organization accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 according to regulation sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest as stated in 31_tc_1217 loans to disqualified persons can promote private rather than charitable purposes founder is a disqualified_person because he is a substantial_contributor and director of the organization the very presence of a private source of loan credit may amount to inurement 412_f2d_1197 ct_cl conclusion the application and by-laws stated that the purpose of the organization would be to support co-1 that all actions of the organization’s board_of directors was subject_to the written approval of co-1 and the control of the organization would be vested in co-1 there is no evidence that co-1 has been involved in any of the decisions of the organization’s board the organization did not state that it would transfer all of its assets to its founder for no consideration the organization should be revoked back to inception because it misstated a material fact on its application has not been operating in the manner it represented and it has operated in a manner whereby its assets inured to the benefit of its founder accordingly the organization’s status as an organization described under sec_501 should be revoked effective june 19xx because it did not operate exclusively for exempt purposes its assets inured to the founder and it served the private interests of its creator form 886-arev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org 20xx schedule no or exhibit year period ended 20xx 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december please insert all open years subsequent returns are due no later than the day of the month following the close of the trust’s accounting_period returns should be sent to the following mailing address internal_revenue_service for tax_year ending december 20xx the form_1041 is due april 20xx and should be sent to the following address internal_revenue_service center alternative issue whether the org should be reclassified as a private_foundation facts see facts above as well as the information below the organization was recognized as an organization described in sec_501 on april 20xx and was classified as a supporting_organization described in sec_509 this determination was effective june 19xx the following chart shows the income and expenses of the organization the information is a compilation of information shown on the forms for 20xx 20xx 20xx and 20xx on the support schedule of the schedule a of the form_990 for 20xx and answers to the questionnaire mailed to the organization on september 20xx 20xx12 20xx12 20xx12 20xx12 20xx12 20xx12 income contribution s rents sale of asset expenses grants paid bk charges balance_sheet cash boy cash eoy form 886-acev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state investments beg of year end of year loan to officer beg of year end of year the application provides that the organization has been established solely to support the activities of co-1 co-1 is a nonprofit corporation headquartered in xyz the application states the supported_organization must approve all resolutions of the board_of directors of the organization including investment decisions the by-laws provide that all actions of the board_of directors will be subject_to the written approval of co-1 or its designated representative or representatives the by-laws further state that it is intended that control of the organization be vested in co-1 the by-laws provide that the following actions shall be subject_to the written approval of co-1 or the designated representative of co-1 amending the articles of incorporation or bylaws terminating the federal tax exempt status merger consolidation liquidating or dissolving the organization or selling all or substantially_all of the assets of the organization the articles of incorporation does not mention supporting co-1 the organization has never paid any grants to co-1 or performed any activities for the benefit of co-1 law sec_509 provides that an organization is not a private_foundation if it is organized and operated exclusively for the benefit of or to support a public charity it is operated supervised or controlled by or in connection with one or more public_charities and it is not controlled directly or indirectly by one or more disqualified persons income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides jn general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and form 886-acrev department of the treasury - internal_revenue_service page -8- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state schedule no or exhibit year period ended 20xx 20xx iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides jn general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an form 886-a crev department of the treasury - internal_revenue_service page -9- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing form 886-a crev department of the treasury - internal_revenue_service page -10- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state schedule no or exhibit year period ended 20xx 20xx body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph form 886-a ev department of the treasury - internal_revenue_service page -11- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended 20xx 20xx explanation of items org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations form 886-a rev department of the treasury - internal_revenue_service page -12- form_8 a name of taxpayer department of the treasury - internal_revenue_service explanation of items org 20xx schedule no or exhibit year period ended 20xx 20xx legend org organization name founder co-1 xx date company founder founder xyz state founder and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the form 886-a crev department of the treasury - internal_revenue_service page -13- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service _ org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_208 1976_1_cb_161 held that a charitable_trust described in sec_501 did not satisfy the substantially_all requirement of the integral part test set forth in sec_1 a - i iii a of the regulations and was therefore not a supporting_organization the trust instrument provided that percent of the trust income was to be distributed annually to a specified church with the remaining percent to accumulate until the original corpus doubled at which time the entire annual income was to be distributed to the church the service also stated that for purposes of the integral part test the term substantially_all mean sec_85 percent or more income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly form 886-acev department of the treasury - internal_revenue_service page -14- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization proof of independent control -notwithstanding subparagraph of this paragraph an organization shall be permitted to establish to the satisfaction of the commissioner that disqualified persons do not directly or indirectly control it for example in the case of a religious_organization operated in connection with a church the fact that the majority of the organization's governing body is composed of lay persons who are substantial contributors to the organization will not disqualify the organization under sec_509 if a representative of the church such as a bishop or other official has control_over the policies and decisions of the organization government’s position as set forth above it is the government’s primary position that the tax exempt status of the org should be revoked alternatively the organization should be reclassified as a private_foundation internal_revenue_code irc sec_509 excepts from the term private_foundation an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 if an organization is a private_foundation it is not described in sec_509 or sec_509 form 886-a cev department of the treasury - internal_revenue_service page -15- form_8 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state schedule no or exhibit year period ended 20xx 20xx due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 603_f2d_1274 cir based on the representations made in its application_for exemption the organization received a determination_letter from the service that classified it as a supporting_organization described in sec_509 rather than as a private_foundation the organization has never met the requirements for supporting_organization classification public_charities organizations described in sec_501 that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 the organization must be organized and operated exclusively for the benefit of and to perform the functions of one or more public_charities relationship_test under sec_509 the organization must be operated supervised or controlled by or in connection with one or more public_charities disqualified_person control test under sec_509 the organization cannot be controlled directly or indirectly by one or more disqualified persons a disqualified_person is described in sec_4946 it includes a substantial_contributor an officer director or trustee of the organization or a family_member of the substantial_contributor officer director or trustee a family_member is defined as spouses or ancestors or lineal descendents and their spouses overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational and operational tests the organization is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the form 886-a rev department of the treasury - internal_revenue_service page -16- form 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items org 20xx legend org organization name founder co-1 xx date company founder founder xyz state founder schedule no or exhibit year period ended 20xx 20xx specified publicly_supported_organization s the governing instrument is the articles of incorporation not the bylaws the articles do not name a specific charity on whose behalf the organization is going to be operated even if the articles did name co-1 the organization’s dissolution clause allows distributions to any sec_501 organization that its directors select upon its termination distributions are not limited to co-1 if the organization terminates therefore the organizational_test is not met see quarrie supra holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustees the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public regulation a -4 c requires that the organization only give grants to specified beneficiaries specified beneficiaries are those that are named in the organizing document the organization only paid one grant and that grant was to the supported_organization in the organizational document furthermore the organization has operated for the benefit of a disqualified_person ie its founder therefore the operational_test is not met was not specified as the this relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations in order to meet the first of these tests the publicly supported charity has to appoint the majority of board members of the supporting_organization to meet the second test the supporting_organization and supported_organization have to have the same persons in control there are only two board members founder and founder no public charity appointed a majority of the organization’s board there is no commonality of control between the organization and any public charity therefore the requirements to satisfy the first two types of relationship have not been satisfied the third and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests neither test has been satisfied here in order to meet the responsiveness test either sec_1_509_a_-4 or iii must be satisfied sec_1_509_a_-4 requires that the board member appointed by the supported_organization have a significant voice in the operations of the supporting_organization a board member was not appointed by any public charity therefore a board member appointed by a supported_organization could not have any input into the investment policies of the organization or into the timing of grants or the selection of recipients form 886-acev department of the treasury - internal_revenue_service page -17- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state alternatively the supporting_organization must be a charitable_trust under state law and each specified publicly_supported_organization must be a named beneficiary under the charitable trust’s governing instrument and the beneficiary organization must have the power to enforce the trust and compel an accounting under state law sec_1_509_a_-4 the organization is not a_trust there is no public charity named in the articles of incorporation and no beneficiary organization has the power to enforce the governing instrument therefore the organization does not meet either of the responsiveness tests while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1_509_a_-4 i i ii or iii must be satisfied in order to meet the integral part test either treas reg sec_1_509_a_-4 provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to the publicly supported organizations compare to sec_1_509_a_-4 which sets forth the rules of the integral part test applicable to supporting organizations that make payments to or for_the_use_of publicly supported organizations see also roe foundation tcmemo_1989_566 cuddeback memorial fund v commissioner t c memo 20xx-300 the organization does not meet this test because while it made one grant to a church it did not perform any activities for or on behalf of any publicly_supported_organization because the organization did not perform any activities for or on behalf of publicly supported organizations aside from one grant the applicable rules for satisfying the integral part test are in sec_1_509_a_-4 this section of the regulation has the following basic requirements payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement in the present situation the first requirement is moot because the organization had no income during any year examined because founder paid no interest on his purported loan from the organization the organization does not meet the second requirement because it has not met the second requirement it cannot meet the third requirement form 886-a ev department of the treasury - internal_revenue_service page -18- department of the treasury - internal_revenue_service form_8 a name of taxpayer schedule no or exhibit year period ended _ explanation of items 20xx 20xx 20xx org legend org organization name founder co-1 xx date founder founder founder company xyz state all facts and circumstances are considered in determining whether the substantially_all requirement is satisfied where there is a permanent accumulation of income or where there is an accumulation of income for an extended period without apparent purpose the substantially_all requirement will not be met while there is no absolute rule with respect to the timing of the distributions in general a supporting_organization will satisfy the substantially_all requirement if it distribute sec_85 percent or more of its income to specified publicly supported organizations no later than the end of the year following the year the income is realized generally income for purpose of applying the percent test is reduced by related expenses and excludes contributions received and long-term_capital_gains also consistent with sec_53 a - e of the private_foundation_excise_tax regulations a supporting_organization may carryover excess distributions for five years following the year in which the excess_distribution was made as was previously stated this requirement is moot because the organization had no net_income excluding the long-term gain during the years examined sec_1_509_a_-4 iii a provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness sec_1_509_a_-4 provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support and finally sec_1_509_a_-4 provides that a li pertinent factors whether the amount of support received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important will be considered in determining the organization made one grant during its existence in 20xx it made a grant of dollar_figure to the no grants were made in any other year no public charity is listed in the organization’s articles to receive support the organization’s by-laws its forms and its application_for exemption all stated the organization would support co-1 no grant has ever been made to co-1 co-1’s forms for 20xx to 20xx show that it had total revenues exceeding dollar_figure per year obviously the organization’s grants of -0- are not a sufficient part of co-1’s total support to ensure its attentiveness there were no grants so they could not be earmarked much less earmarked for a substantial program of co-1 that would be interrupted without the grants there are no indicia of attentiveness like board representation or provision of financial statements in addition the facts and circumstances show that the support is not sufficient to ensure that the supported_organization is attentive to the operations of the organization no public charity including co-1 appointed any board member to represent it no public charity paid sufficient attention to the organization’s operations to prevent founder from taking all of the organization’s assets for his own form 886-a cev department of the treasury - internal_revenue_service page -19- form_8 a department of the treasury - internal_revenue_service name of taxpayet explanation of items org 20xx schedule no or exhibit year period ended 20xx 20xx legend org organization name founder co-1 xx date founder founder founder company xyz state benefit there is no indication that any alternative investments were considered there is no assurance that the organization will demand payment on the note or will attempt to enforce collection thus no public charity was attentive to the organization’s operations see sec_1_509_a_-4 neither integral part test was satisfied control test to qualify as a supporting_organization the organization cannot be controlled directly or indirectly by one or more disqualified persons sec_1_509_a_-4 provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act all facts and circumstances are taken into consideration in determining whether a disqualified_person controls an organization id the organization’s board consists of two members the founder and his wife as founders substantial contributors and board members of the organization founder and founder are disqualified persons although other individuals were listed in the application as board members they have not exercised any independence with respect to the governance of the organization in either its investments or operations they are not listed as board members on the forms for 20xx-20xx there is no indication that any public charity ever took part in any of the decisions of the investments or grants paid out in addition to determine control the organization’s assets must be examined the only asset is a note owed by founder to the organization which does not require regular_interest payments nothing needs to be paid on this note until the organization makes demand the existence and terms of the note also support a determination that disqualified persons control the organization accordingly the control test has not been satisfied conclusion accordingly if its exempt status is not revoked the organization should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1_509_a_-4 through j this modification of private_foundation_status is effective beginning june 19xx the organization represented in its exemption application that it would support co-1 it did not support co-1 or any public charity it represented that it would have four board members in addition to founders it did not all of its assets were transferred to its founder the organization represented that the primary charity would be attentive to its operations and that it would approve all directors and all investments it did not therefore retroactive reclassification is applicable the effect of this determination will be that the organization is required to file form_990-pf return of private_foundation form_990-pf should be filed for tax years ending december 20xx and ‘december 20xx and december 20xx subsequent returns are due no later than the day of the month following the close of the foundation’s accounting_period for tax_year ending december 20xx form_990 pf is due may 20xx form 886-a rev department of the treasury - internal_revenue_service page -20- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name founder cco-1 xx date founder founder founder company xyz state send your returns to the following mailing address note form_990-pf is required for each tax_year until private_foundation_status is terminated under sec_507 internal_revenue_service form 886-acrev department of the treasury - internal_revenue_service page -21-
